            Case 1:19-cv-11826-DPW Document 1 Filed 08/26/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
MARTHA’S VINEYARD AIRPORT           )
COMMISSION,                          )
                                     )
                        Plaintiff,   )
                                     )
v.                                   )  Civil Action No. : _____________
                                     )
QBE INSURANCE CORPORATION,           )
                                     )
                        Defendant.   )
____________________________________)

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, QBE Insurance Corporation (“QBE”)

submits this notice of removal of the captioned action from the Superior Court of Massachusetts,

Suffolk County, to the United States District Court for Massachusetts, and respectfully states as

follows:

       1.      On August 5, 2019, the Massachusetts Division of Insurance served QBE with a

copy of the Summons and Complaint in an action entitled Martha’s Vineyard Airport Commission

v. QBE Insurance Corporation, filed in the Superior Court of Massachusetts, Suffolk, under Civil

Action No. 1984CV02465 (hereinafter the “state court action”). Copies of the Summons and

Complaint in the state court action are attached hereto at Exhibit A.

       2.       Removal of the state court action is made pursuant to the provisions of Title 28,

United States Code, §§ 1332(a) and 1441(a). The United States District Court for the District of

Massachusetts has original jurisdiction over this action because it is a civil action wherein the

amount in controversy exceeds the sum or value of $75,000 exclusive of interest and costs, is

between citizens of different states, the defendant is not a citizen of the state in which the action is
            Case 1:19-cv-11826-DPW Document 1 Filed 08/26/19 Page 2 of 3




brought, and the cause of action arises out of a dispute involving a contract issued in

Massachusetts.

       3.      More specifically, plaintiff, Martha’s Vineyard Airport Commission, alleges that it

is a commission created by G.L. c. 90 § 51E, charged with the custody, care, and management of

the Martha’s Vineyard Airport and its business park. Its offices are located at 71 Airport Road,

West Tisbury, Dukes County, Massachusetts.

       4.      QBE is a corporation organized and existing under the laws of Pennsylvania, with

a principal place of business located at 55 Water Street, New York, New York.

       5.      The state court action asserts: (a) a declaratory judgment cause of action seeking a

declaration that QBE has a duty to defend and indemnify Martha’s Vineyard Airport Commission

against an underlying lawsuit pending in the Superior Court of Massachusetts, Dukes County

(Airport Fuel Services Inc. v. Martha’s Vineyard Airport Commission, C.A. 1774cv00017); and,

(b) a breach of contract cause of action seeking recovery of defense costs incurred by Martha’s

Vineyard Airport Commission to date.

       6.      Upon information and belief, given the nature of the underlying claims and alleged

damages, the amount in controversy exceeds $75,000.

       7.      The United States District Court for the District of Massachusetts, is the District

Court for the United States encompassing the location where the action is pending, and is the Court

to which this action may be removed pursuant to 28 U.S.C. §1441.




                                                2
         Case 1:19-cv-11826-DPW Document 1 Filed 08/26/19 Page 3 of 3




               QBE claims trial by jury as to all claims and issues so triable.


                                                   Respectfully submitted,

                                                   Defendant,

                                                   QBE INSURANCE CORPORATION,

                                                   By its attorney,


                                                   /s/ Mark E. Cohen
                                                   Mark E. Cohen (BBO # 089800)
                                                   Robert J. Maselek, Jr (BBO #564690)
                                                   McDonough Cohen & Maselek LLP
                                                   101 Federal Street, 19th Floor
                                                   Boston, MA 02110
                                                   Tel. 617-742-6520
                                                   Fax. 617-742-1393
                                                   mcohen@mcmlawfirm.com
                                                   rmaselek@mcmlawfirm.com

Dated: August 26, 2019




                               CERTIFICATE OF SERVICE

        I, Mark E. Cohen, hereby certify that this document filed through the ECF system will be
sent via email and first class mail to the following counsel of record on August 26, 2019:

Steven L. Schreckinger, Esq.
Sara Perkins Jones, Esq.
Anderson & Krieger LLP
50 Milk Street, 21st Floor
Boston, MA 02109
                                                   /s/ Mark E. Cohen
                                                   Mark E. Cohen




                                               3
